Citation Nr: 1501856	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel 





INTRODUCTION

The Veteran had active service from May 1976 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO awarded service connection for right ear hearing loss.  The Veteran was already service connected for left ear hearing loss, rated as noncompensable, at that time.  In light of the award of service connection for right ear hearing loss, the RO assigned a noncompensable rating for bilateral hearing loss.  The RO also denied entitlement to a rating in excess of 10 percent for tinnitus.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Of record is a private audiogram from Aveda Hearing Care Centers, dated in December 2010.  Clarification of the private audiogram is required.  See Savage v. Shinseki, 24 Vet.App. 259 (2011); 38 C.F.R. § 4.85.

As the case must be remanded for the foregoing reason, the Veteran's recent VA treatment records should be obtained and he should be afforded a current VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's treatment records related to hearing loss and tinnitus from the Louisville VA Medical Center, dated since May 2011.

2.  Make arrangements to obtain the Veteran's complete treatment records from Aveda Hearing Care Centers.  Also, request the audiologist who conducted the December 2010 audiogram (Mike Massie) to state: (1) whether he is a state-licensed audiologist; (2) whether speech discrimination testing was conducted, and if so, provide the speech discrimination result; (3) whether the speech discrimination result reported was the Maryland CNC controlled speech discrimination test; and (4) whether a puretone audiometry test was conducted.

3.  Thereafter, Veteran should be afforded a VA audiological evaluation to assess his current hearing loss and tinnitus disabilities.  The claims file must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.

The examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.

The examiner should provide a complete rationale for all opinions provided.

4.   Finally, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


